UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): August 5, 2009 Celsion Corporation (Exact Name of Registrant as Specified in Charter) Delaware 001-15911 52-1256615 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 10220-L Old Columbia Road, Columbia, Maryland 21046-2364 (Address of principal executive office) (Zip Code) Registrant’s telephone number, including area code: (410)290-5390 N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligations of the registrant under any of the following provisions (see General Instruction A.2. below): [] Written communication pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.135-4(c)) Item 2.02 Results of Operations and Financial Condition. On August 5, 2009, Celsion Corporation issued a press release reporting its financial results for the quarter and six months ended June 30, 2009 (the “Earnings Release”). The Earnings Release is furnished as Exhibit99.1 to this Current Report on Form8-K. The information in this report shall not be deemed “filed” for purposes of Section18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to the liabilities of that Section, and shall not be incorporated by reference into any registration statement pursuant to the Securities Act of 1933, as amended. Item 9.01Financial Statement and Exhibits (d)Exhibits. Exhibit Number Description Earnings Release, dated August 5, 2009, furnished pursuant to Item 2.02 of Form8-K. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CELSION CORPORATION Date: August 5, 2009 By: /s/ Sean F. Moran Sean F. Moran Sr. Vice President and Chief Financial Officer Exhibit Index ExhibitNo. Description Earnings Release, dated August 5, 2009, furnished pursuant to Item 2.02 of Form8-K.
